J-S30041-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
             v.                            :
                                           :
LEONARDO J. MOJICA-CARRION,                :
                                           :
                   Appellant               :          No. 1197 MDA 2016

            Appeal from the Judgment of Sentence August 22, 2014
                in the Court of Common Pleas of Berks County,
              Criminal Division, No(s): CP-06-CR-0005210-2013

BEFORE: SHOGAN, RANSOM and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                           FILED JUNE 16, 2017

        Leonardo J. Mojica-Carrion (“Mojica-Carrion”) appeals, nunc pro tunc,

from the judgment of sentence entered following his conviction of one count

each of first-degree murder, aggravated assault, robbery, firearms not to be

carried without a license, and three counts of criminal conspiracy.1       We

affirm.

        The trial court concisely summarized the testimony underlying Mojica-

Carrion’s conviction as follows:

              Estiben Manso [(“Manso”)] testified that he ran into
        [Mojica-Carrion,] at a corner store[,] at approximately 8:15 or
        8:20 P.M. on September 20, 2013. [Mojica-Carrion] told []
        Manso that he had a gun that he had not used yet[, and] that he
        wanted to use to get some money to pay his rent. [] Manso
        agreed to help [Mojica-Carrion], and met [Mojica-Carrion] at
        [Mojica-Carrion’s] house at approximately 9:00 P.M. [Mojica-
        Carrion] and [] Manso walked toward a bar called La Rienda.
        Then, according to [] Manso, they saw a man exit the bar[,] who
        was talking on a phone[,] and decided to follow him. Eventually,

1
    See 18 Pa.C.S.A. §§ 2502(a), 2702, 3701, 6106, 903.
J-S30041-17


         [Mojica-Carrion] approached the victim, and after getting the
         victim’s attention, shot the victim when he attempted to run
         away.

Trial Court Opinion, 11/3/16, at 3-4.

         A jury convicted Mojica-Carrion of the above-described charges.

Subsequently, the trial court sentenced Mojica-Carrion to life in prison for his

conviction of first-degree murder.      For his conviction of robbery, the trial

court sentenced Mojica-Carrion to a consecutive prison term of 7 to 20

years. For his conviction of conspiracy, the trial court imposed a consecutive

prison term of 5½ to 20 years. Finally, for his conviction of firearms not to

be carried without a license, the trial court sentenced Mojica-Carrion to a

consecutive prison term of 2 to 7 years. Thus, in addition to life in prison,

the trial court sentenced Mojica-Carrion to an additional aggregate prison

term of 14½ -47 years in prison.

         Mojica-Carrion filed untimely Post-Sentence Motions, and thereafter, a

Notice of Appeal.      This Court quashed Mojica-Carrion’s appeal as untimely

filed.    See Commonwealth v. Mojica-Carrion, 1672 MDA 2014 (Pa.

Super. filed March 30, 2015) (Order).        Mojica-Carrion filed a Petition for

relief pursuant to the Post Conviction Relief Act (“PCRA”).2 The PCRA court

granted Mojica-Carrion’s Petition, and reinstated Mojica-Carrion’s right to file

post-sentence motions and a notice of appeal, nunc pro tunc.            Mojica-

Carrion subsequently filed Post-Sentence Motions, which the trial court


2
    42 Pa.C.S.A. §§ 9541-9546.


                                   -2-
J-S30041-17


denied. Thereafter, Mojica-Carrion timely filed the instant appeal, followed

by a court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters

complained of on appeal.

      Mojica-Carrion presents the following claims for our review:

      A. Whether the trial court erred in denying [Mojica-Carrion’s]
      Post[-]Sentence Motion challenging the weight of the evidence
      where (a) the only eyewitness to the alleged shooting, [] Manso,
      was an admitted liar[;] and (b) where [] Manso’s testimony was
      purely self-serving and the product of the preferential treatment
      provided by the prosecution?

      B. Whether the trial court erred in denying [Mojica-Carrion’s]
      Post[-]Sentence Motion seeking to modify the imposition of
      consecutive sentences?

Brief for Appellant at 5 (some capitalization omitted).

      Mojica-Carrion first claims that the trial court abused its discretion

when it denied his Post-Sentence Motion challenging the verdict as against

the weight of the evidence.      Id. at 12. Mojica-Carrion asserts that “[t]he

central   issue   in   this   case   revolved   around   the   credibility   of   the

Commonwealth witness, co-defendant, and admitted liar—[] Manso.” Id. at

14.   According to Mojica-Carrion, Manso’s testimony was not credible,

“because of the motives and machinations behind it.”           Id.   Mojica-Carrion

argues that the trial court improperly ignored Manso’s repeated trial

testimony about lying to police.       Id.   Further, Mojica-Carrion argues that

Manso only changed his story when he became aware that police officers

had video surveillance of the co-defendants together. Id.            Mojica-Carrion

insists that Manso’s testimony is “so evasive and so full of lies that nothing


                                     -3-
J-S30041-17


he said can be believed.” Id. at 15. Mojica-Carrion refers to other alleged

lies by Manso. See id. at 15-16. Mojica-Carrion also points out that Manso

knew he was facing an adult charge of murder, and testified at trial so that

the Commonwealth would prosecute him in juvenile court. Id. at 16.

      In its Opinion, the trial court addressed Mojica-Carrion’s challenge to

the verdict as against the weight of the evidence, and concluded that it lacks

merit. See Trial Court Opinion, 11/3/16, at 2-4. We agree with the sound

reasoning of the trial court, and discern no abuse of discretion or error of

law. See id. Accordingly, we affirm on the basis of the trial court’s Opinion

with regard to this claim. See id.

      In his second claim, Mojica-Carrion challenges the discretionary

aspects of his sentence. Brief for Appellant at 18. An appellant challenging

the discretionary aspects of his sentence must invoke this Court’s jurisdiction

by satisfying a four-part test to determine

      (1) whether the appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether the appellant’s
      brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there
      is a substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)

(quotation marks and some citations omitted).

      Here, Mojica-Carrion was permitted to file this appeal nunc pro tunc.

Mojica-Carrion preserved his claim by means of his Post-Sentence Motion.



                                  -4-
J-S30041-17


Mojica-Carrion has complied with Pa.R.A.P. 2119(f), by including in his

appellate brief a Statement of reasons relied upon for allowance of appeal.

Accordingly, we proceed to address whether Mojica-Carrion has presented a

substantial question.

      A court’s exercise of discretion in imposing a sentence concurrently or

consecutively   does    not   ordinarily   raise   a   substantial   question.

Commonwealth v. Mastromarino, 2 A.3d 581, 587 (Pa. Super. 2010).

Rather, the imposition of consecutive rather than concurrent sentences will

present a substantial question in only “the most extreme circumstances,

such as where the aggregate sentence is unduly harsh, considering the

nature of the crimes and the length of imprisonment.” Commonwealth v.

Lamonda, 52 A.3d 365, 372 (Pa. Super. 2012).

      To make it clear, a defendant may raise a substantial question
      where he receives consecutive sentences within the guideline
      ranges if the case involves circumstances where the application
      of the guidelines would be clearly unreasonable, resulting in an
      excessive sentence; however, a bald claim of excessiveness due
      to the consecutive nature of a sentence will not raise a
      substantial question.

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013)

(emphasis omitted).

      Here, Mojica-Carrion argues that the trial court imposed unduly

punitive and “unfairly excessive” sentences, by imposing his sentences for

robbery, aggravated assault and conspiracy consecutively to his sentence for

first-degree murder. Brief for Appellant at 19. In support, Mojica-Carrion



                                 -5-
J-S30041-17


points out that he had no prior record; he was in his early twenties at

sentencing; and is facing potentially “three-quarters of a century of

incarceration until he passes away in prison.” Id. at 18-19. Mojica-Carrion

contends that these sentences were “wholly unnecessary and punitive.” Id.

Basically, Mojica-Carrion argues that by imposing consecutive sentences,

where one sentence is for life in prison, the trial court abused its discretion,

and imposed a manifestly excessive sentence. Id. at 20. We conclude that

Mojica-Carrion has raised a substantial question. See Dodge, 77 A.3d 1270

(recognizing that a “critical distinction [exists] between a bald excessiveness

claim based on imposition of consecutive sentences and an argument that

articulates reasons why consecutive sentences in a particular case are

unreasonable.”).

      In its Opinion, the trial court addressed Mojica-Carrion’s claim and

concluded that it lacks merit. See Trial Court Opinion, 11/3/16, at 4-6. We

agree with the sound reasoning of the trial court, as expressed in its

Opinion, and affirm on this basis with regard to Mojica-Carrion’s sentencing

challenge.   See id.   Accordingly, we affirm Mojica-Carrion’s judgment of

sentence.




                                  -6-
J-S30041-17


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/16/2017




                               -7-
                                                                               Circulated 05/18/2017 03:34 PM




     COMMONWEAL TH OF PENNSYLVANIA:                       IN THE COURT OF COMMON PLEAS
                                                          OF BERKS COUNTY, PENNSYLVANIA
                                                          CRIMINAL DIVISION
                                    vs.
                                                          No. 5210-13

    LEONARDO MOJICA-CARRION                              LIEBERMAN,S.].


    Alisa Hobart, Esquire, Assistant District Attorney,
       Attorney for the Commonwealth

    Lara Glenn Hoffert, Esquire,
       Attorney for the Defendant


                                    ~i
    MEMORANDUM OPINION, LIEBERMAN, S.B. SENIOR JUDGE, November 3, 2016

             On August 21, 2014, following a jury trial, the Defendant was convicted of

    murder of the first degree1 and related offenses. Subsequently, on August 22, 2014, he

    was sentenced to life imprisonment, plus fourteen and one-half to forty-seven years of

    incarceration.           On October 3, 2014, the Defendant filed a notice of appeal to the

    Pennsylvania Superior Court, which was ultimately quashed as untimely. On or about

    April 30, 2015, the Defendant filed a timely pro se PCRA petition.       On May 21, 2015,

counsel was appointed to represent the Defendant. On April 11, 2016, counsel for the

Defendant filed an Amended Petition for Relief Under the Post Conviction Relief Act.

This court directed the Commonwealth to file a response, and on May 23, 2016, the

Corrunonwealth filed an Answer in which it agreed that the Defendant's direct
         \' .: ; '! ,~l('r,r,..
             ... ,.....         ,r\tp,~'7
ap'pc~°!~ fj5ht~· ~hotiid:'bereinstated, nunc pro tune.
            ' 8- AON 9/bZ
       s1vno:J .:10 HH:11a
1
    18 Pa.C.S.A. § 2502(a)
       On June 6, 2016, this court granted the Defendant's Amended Post Conviction

Relief Act Petition and reinstated his right to file Post Sentence Motions and a direct

appeal. On or about June 16, 2016, the Defendant filed Post Sentence Motions for Relief,

. which were subsequently denied. Then, on July 19, 2016, the Defendant filed a timely

notice of appeal. This court directed the Defendant to file a Concise Statement of Errors

Complained    of on Appeal pursuant to Pennsylvania          Rule of Appellate Procedure

1925(b), and the Defendant complied with this court's Order on August 18, 2016. In his

appeal, the Defendant alleges the following errors:

       1.     Whether the Trial Court erred in denying Appellant's Post Sentence
              Motion challenging the weight of the evidence where (a) the only
              eyewitness to the alleged shooting, Estiben Manso, was an
              admitted liar, and (b) where Mr. Mano's [sic] testimony was purely
              self-serving and the product of the preferential treatment provided
              by the prosecution?

       2.     Whether the Trial Court erred in denying Appellant's Post Sentence
              Motion seeking to modify the imposition of consecutive sentences?

(Concise Statement of Errors Complained of on Appeal, 8/18/16).

                             WEIGHT OF THE EVIDENCE

       The Defendant's first argument is that the verdict was against the weight of the

                                            II
evidence because Estiben Manso was an            admitted liar" whose testimony was "self-
                                                                                       11
serving and the product of the preferential treatment provided by the prosecution."         A

motion for new trial on the grounds that the verdict is contrary to the weight of the

evidence concedes that there is sufficient evidence to sustain the verdict, but contends,

nevertheless, that the verdict is against the weight of the evidence."    Commonwealth v.

Davis, 799 A.2d 860, 865 (Pa. Super. 2002). A true "weight of the evidence" claim


                                            2
therefore   alleges   that the   verdict     is a product    of speculation    or conjecture.

 Commonwealth v. Dougherty, 451 Pa. Super. 248, 249, 679 A.2d 779, 785 (Pa. Super. 1996).

"Such a claim requires a new trial only when the verdict is so contrary to the evidence

as to shock one's sense of justice."   Id.

       It is the exclusive role of the finder of fact to determine the proper weight to

assign to the evidence.    The finder of fact is free to believe all, part, or none of the

evidence, and is also responsible       for determining     the credibility of the witnesses.

Commonwealth v. McCloskey, 835 A.2d 801, 809 (Pa. Super. 2003). "An appellate court

cannot substitute its judgment for that of the finder of fact." Id. "Moreover, where the

trial court has ruled on the weight claim below, an appellate court's role is not to

consider the underlying    question of whether the verdict is against the weight of the

evidence. Rather, appellate review is limited to whether the trial court palpably abused

its discretion in ruling on the weight claim." Id. "Discretion is abused when the course

pursued represents     not merely an error of judgment,          but where the judgment     is

manifestly unreasonable or where the law is not applied or where the record shows that

the action is the result of partiality, prejudice, bias, or ill will." Commonwealth v. Forbes,

867 A.2d 1268, 1273 (Pa. Super. 2005). Not surprisingly,           a trial court's exercise of

discretion in finding that a verdict is or is not against the weight of the evidence is "one

of the least assailable reasons for granting a new trial." Id.

       In the instant case, Estiben Manso testified that he ran into the Defendant at a

corner store at approximately    8:15 or 8:20 P.M. on September 20, 2013. (N.T. Trial at

349). The Defendant told Mr. Manso that he had a gun that he had not used yet that he


                                               3
wanted to use to get some money to pay his rent. (N.T. at 350). Mr. Manso agreed to

help the Defendant, and met the Defendant at Defendant's house at approximately 9:00

P.M. (N.T. at 350-52). The Defendant and Mr. Manso walked toward a bar called La

Rienda. (N.T. at 358). Then, according to Mr. Manso, they saw a man exit the bar who

was talking on a phone and decided to follow him.                (N.T. at 359). Eventually, the

Defendant approached       the victim, and after getting the victim's attention, shot the

victim when he attempted to run away. (N.T. at 363-66).

       Given    the fact that Mr. Manso's            testimony   was supported    by extensive

surveillance footage and that the murder weapon was found behind a box of mashed

potatoes in the Defendant's pantry (N.T. at 335), the verdict in this trial was hardly

shocking.   Furthermore,    the denial of the Defendant's post-sentence motion was not

manifestly unreasonable,     was not the result of misapplication      of the law, and was not

the result of partiality, prejudice, bias, or ill will. Therefore, this issue is without merit.

                                        SENTENCING

       The Defendant's second argument is that this court erred in denying his Post

Sentence    Motion    seeking   to modify      the     imposition   of consecutive    sentences.

"Imposition of a sentence is vested in the discretion of the sentencing court and will not

be disturbed absent a manifest abuse of discretion."        Commonwealth v. Walls, 592 Pa. 557,

564, 926 A.2d 957, 961 (Pa. 2007). "An abuse of discretion may not be found merely

because an appellate court might have reached a different conclusion, but requires a

result of manifest unreasonableness,    or partiality, prejudice, bias, or ill-will, or such lack

of support as to be clearly erroneous."     Id. "The rationale behind such broad discretion


                                                4
 and the concomitantly deferential standard of appellate review is that the sentencing

 court is in the best position to determine the proper penalty for a particular offense

based upon an evaluation of the individual circumstances before it." Id. at 565, 961.

Furthermore, "the general rule in Pennsylvania is that in imposing a sentence, the court

has the discretion to determine whether to make it concurrent with or consecutive with

other sentences then being imposed."      Commonwealth v. Graham, 541 Pa. 173, 184, 661

A.2d 1367, 1373 (Pa. 1995).

       42 Pa.CS.A. § 9721(b), which governs the standard to be applied at sentencing,

provides that "the court shall follow the general principle that the sentence imposed

should call for confinement that is consistent with the protection of the public, the

gravity of the offense as it relates to the impact on the life of the victim and on the

community, and the rehabilitative needs of the defendant."       In the instant case, after

thoroughly considering a pre-sentence investigation report, the sentencing guidelines,

and other factors of record, this court sentenced the Defendant to a term of incarceration

that it believes best complies with the aforementioned principle.

       As was stated at the time of sentencing, this particular Defendant is one of the

most dangerous people that this court has seen in well more than thirty years of the

practice of law, including more than twenty years as a judge. The Defendant chose an

innocent, random stranger on the street as his victim, and killed him without

compassion or concern for simply attempting to run away.            The Defendant showed

absolutely no remorse, and accepted no responsibility in spite of the overwhelming

evidence of his guilt that was presented.       Accordingly, to send a message that the


                                            5
'


    Defendant should never have his sentence commuted or pardoned, this court

    determined that a sentence consecutive to a sentence of life imprisonment without the

    possibility of parole was necessary. There was no abuse of discretion.

          For the aforementioned reasons, we respectfully request that the Defendant's

    appeal be denied.




                                              6